NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 04 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CARLOS VALLADARES,                               No. 11-56905

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00441-R-PJW

  v.
                                                 MEMORANDUM *
SUSAN HUBBARD, Warden,

               Defendant,

  and

S. ZAMORA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Carlos Valladares appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Valladares

failed to establish a genuine dispute of material fact as to whether defendants

consciously disregarded Valladares’s medical needs after he broke his toe in a slip

and fall accident in his cell. See id. at 1057 (discussing objective and subjective

elements of deliberate indifference claim). Moreover, neither a short delay in

treatment that did not result in further injury, nor Valladares’s disagreement with

defendants’ medical judgment or course of treatment, constitutes deliberate

indifference. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to establish

deliberate indifference based on a delay in treatment, there must be proof that it

resulted in further significant injury or the wanton infliction of pain); Toguchi, 391

F.3d at 1059-60 (difference of opinion concerning the appropriate course of

treatment does not amount to deliberate indifference).

      We do not consider Valladares’s contentions regarding defendant Zamora’s

partial denial of his prison grievance arising out of his medical condition because


                                           2                                      11-56905
Valladares failed to raise this issue before the district court. See Greger v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      AFFIRMED.




                                           3                                     11-56905